  Exhibit 10.2

TERM LOAN NOTE
 
$5,813,500.00
February 26, 2019

                                                                                                             
 
FOR VALUE RECEIVED and intending to be legally bound, the undersigned, LIGHTPATH
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), jointly and severally,
promise to pay, in lawful money of the United States of America, to the order of
BANKUNITED, N.A., a national banking association (“Lender”), at the address set
forth in Section 2.5(a) of the Loan Agreement, the maximum aggregate principal
sum of up to Five Million Eight Hundred Thirteen Thousand Five Hundred and
No/100 Dollars ($5,813,500.00) or such lesser sum which represents the principal
balance outstanding under the Term Loan Facility established pursuant to the
provisions of that certain Loan Agreement dated of even date herewith, between
Borrower and Lender (as it may be supplemented, restated, superseded, amended or
replaced from time to time, “Loan Agreement”). The outstanding principal balance
hereunder shall be payable in accordance with the terms of the Loan Agreement.
The outstanding principal balance of this Note, plus all accrued but unpaid
interest, shall be due and payable on the Term Loan Maturity Date. The actual
amount due and owing from time to time hereunder shall be evidenced by Lender's
records of receipts and disbursements with respect to the Term Loan Facility,
which shall, in the absence of manifest error, be conclusive evidence of the
amount. All capitalized terms used herein without further definition shall have
the respective meanings ascribed thereto in the Loan Agreement.
 
Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement. Interest shall be calculated on the basis of a year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.
 
This Term Loan Note is that certain Term Loan Note referred to in the Loan
Agreement.
 
If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Term Loan Note along with all accrued and
unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Term Loan Note are secured by the Collateral.
 
This Term Loan Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.
 
Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Term Loan Note.
 
This Term Loan Note shall be governed by and construed in accordance with the
substantive laws of the State of Florida (without giving effect to principles of
conflicts of law). The provisions of this Term Loan Note are to be deemed
severable and the invalidity or unenforceability of any provision shall not
affect or impair the remaining provisions of this Term Loan Note which shall
continue in full force and effect. No modification hereof shall be binding or
enforceable against Lender unless approved in writing by Lender.
 
BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.
 
 
[EXECUTION PAGES FOLLOW]



 
[SIGNATURE PAGE OF TERM LOAN NOTE]
 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.
 
LIGHTPATH TECHNOLOGIES, INC.
a Delaware corporation
 
 
By: /s/ J. James Gaynor
J. James Gaynor, President
 
 
 
 
 
                                                                    

